


Exhibit 10.63

 

ADDENDUM TO EMPLOYMENT AGREEMENT

 

This addendum (“Addendum”) to the Contract of Employment between Clean Diesel
Technologies, Inc., a Delaware corporation (“CDTI” or the “Company”) and Steve
Golden (“Executive”) (inclusively, the “Parties”) is entered into on March 29,
2016.

 

A.            Catalytic Solutions, Inc., a wholly owned subsidiary of Company,
and Executive entered into a written employment contract (“Contract of
Employment”) on October 16, 2006.

 

B.            The Parties now desire to amend the Contract of Employment,
together with any amendments thereto, pursuant to this Addendum.

 

NOW THEREFORE, in consideration of the mutual promises contained herein, the
Parties hereto agree as follows:

 

1.               Modification of Paragraph 4 “BASE SALARY.”  Parties to the
Contract of Employment hereby agree that the following provision will fully and
completely replace Paragraph 4 “BASE SALARY” to reflect Executive’s new annual
base salary of $225,000.

 

You will receive an annual base salary of $225,000.00 per year effective as of
March 28, 2016, less applicable payroll withholdings and payable in accordance
with CDTI’s normal payroll practices. This salary shall be subject to annual
review by CDTI in accordance with its general policies as in effect from time to
time.

 

2.               All Other Provisions Remain Unmodified. Executive and Company
acknowledge and agree that all other provisions of the Employment Agreement
remain in full force and effect.

 

 

STEVE GOLDEN

 

 

 

 

 

 

 

 

/s/ Steve Golden

 

Date:

March 29, 2016

 

 

 

 

 

 

CLEAN DIESEL TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

/s/ Matthew Beale

 

Date:

March 29, 2016

By: Matthew Beale, Chief Executive Officer

 

 

 

1

--------------------------------------------------------------------------------
